EXHIBIT 10.39

AMENDMENT 2011-1

THE PNC FINANCIAL SERVICES GROUP, INC.

EMPLOYEE STOCK PURCHASE PLAN

(as amended and restated effective January 1, 2009)

WHEREAS, The PNC Financial Services Group, Inc. (the “Corporation”) sponsors The
PNC Financial Services Group, Inc. Employee Stock Purchase Plan;

WHEREAS, the Corporation wishes to amend the Plan to reflect the Corporation’s
adoption of The PNC Financial Services Group, Inc. and Affiliates Deferred
Compensation and Incentive Plan, effective January 1, 2012; and

WHEREAS, Section 6.3 of the Plan permits the non-material amendment of the Plan
at any time without approval of the shareholders of the Corporation.

NOW, THEREFORE, IT IS RESOLVED, that, the Plan is hereby amended as follows,
effective as of January 1, 2012 (or such other date as set forth herein):

1. The definition of “Compensation” under Section 1.2 of the Plan
(“Definitions”) is amended in its entirety to read as follows:

“Compensation means the regular remuneration paid to an Employee by the
Corporation or Designated Subsidiary which: (i) in the case of an Employee who
receives commission income, means commissions and (ii) in the case of any other
Employee, means base salary or wage amount, that, in either (i) or (ii), would
be included in the Employee’s U.S. taxable income but for the fact that such
amount was contributed by the Employee to a tax-qualified plan pursuant to an
elective deferral under Section 401(k) of the Code, was contributed by the
Employee under a flexible benefit arrangement described in Section 125 of the
Code, or was deferred by the Employee’s election pursuant to the terms of the
SISP or the DCIP or any successor plan to the DCIP. Effective January 1, 2010,
for the avoidance of doubt, in the case of an Employee who is paid outside of
the United States, the Plan Manager shall determine in its sole discretion such
Employee’s Compensation in a manner consistent with the foregoing and the tax
rules governing the jurisdiction where such individual is primarily employed.”

2. The term “DCIP” is hereby added to Section 1.2 of the Plan (“Definitions”) in
alphabetical order to read as follows:

“DCIP means The PNC Financial Services Group, Inc. and Affiliates Deferred
Compensation and Incentive Plan.”

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1



--------------------------------------------------------------------------------

Executed and adopted by the Chief Human Resources Officer of The PNC Financial
Services Group, Inc. this 16 day of December, 2011 pursuant to the authority
delegated by the Corporation’s Personnel and Compensation Committee.

 

/s/ Joan L. Gulley

Joan L. Gulley

Executive Vice President and

Chief Human Resources Officer